Case 4:18-cr-00063-ALM-CAN Document 48 Filed 01/04/21 Page 1 of 2 PageID #: 127




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


  UNITED STATES OF AMERICA                         §
                                                   §   Criminal Action No. 4:18-CR-63
  v.                                               §   (Judge Mazzant/Judge Nowak)
                                                   §
  PORFIRIO ALVARADO-SANTILLAN                      §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.      The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of twelve (12) months of imprisonment, such term of imprisonment to run

 consecutive to any term of imprisonment imposed in Cause No. 4:20-CR-51(1), with no term of

 supervised release to follow.
    Case 4:18-cr-00063-ALM-CAN Document 48 Filed 01/04/21 Page 2 of 2 PageID #: 128

.

            The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

     North Texas area, if appropriate.

            IT IS SO ORDERED.
            SIGNED this 4th day of January, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    2
